571 P.2d 107 (1977)
Michael HARDISON, Appellant,
v.
The STATE of Nevada, Respondent.
No. 9963.
Supreme Court of Nevada.
November 16, 1977.
Gerald F. Neal, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, George E. Holt, Dist. Atty., and H. Leon Simon, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
At the conclusion of a bench trial Michael Hardison was found guilty of the felonious possession of stolen property (NRS 205.275). After the district judge imposed a five (5) year sentence, Hardison filed this appeal wherein his only claim of reversible error is that he was not brought to trial within the *108 sixty (60) day period prescribed by NRS 178.556. The claim is without merit.
Although there was a period of 144 days between the date Hardison was arraigned and the date he was tried, the delay was caused by Hardison's voluntary actions of pursuing (1) a pretrial petition for a writ of habeas corpus; (2) an appeal from the order denying that relief; and, (3) other dilatory motions.
We have consistently held that when, as here, an accused causes the delay in being brought to trial within sixty (60) days that "the State cannot be charged with responsibility for the delay, ..." Maiorca v. Sheriff, 87 Nev. 63, 65, 482 P.2d 312, 313 (1971). Cf. Sheriff v. McKinney, 93 Nev. 313, 565 P.2d 649 (1977), and cases cited therein. Accordingly, we affirm.